IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE               : No. 681
                                        :
CONTINUING LEGAL EDUCATION              : SUPREME COURT RULES DOCKET
                                        :
BOARD                                   :


                                   ORDER


PER CURIAM:



            AND NOW, this 23rd day of November, 2015, Daniel J. Rovner, Esquire,

Chester County, is hereby appointed as a member of the Continuing Legal Education

Board for a term of three years commencing December 31, 2015.